Per Curiam.
—Where a party has so divested himself of interest that he cannot resume his title by compulsion of law, he is competent. It is the existence in him of a title exclusively subject to his own control, that disqualifies him. Where it in fact does not exist, he may testify though he believe himself interested ; such belief, like an expectation of benefit depending on the honour of him who has been put in possession of the title, furnishing an objection to his credibility, and not to his competency. The converse of the principle precludes one, who erroneously thinks himself disinterested, from being heard. Was there an interest in the witness here, by virtue of a title which she could enforce against the assignee % By her assignment she had parted, for every legal purpose, with her entire share of her father’s estate; and-what was she to get for it I A sum of money equal to *11what her share would have been, having first deducted from the gross amount a sum equal to the debt and interest claimed in this action, together with the costs of all parties. • This surely left her free from any interest that could be affected by a recovery. A sale of her interest, for a definite sum, would certainly have put her beyond the chance of loss or gain; and here the sale was for a sum capable of being rendered certain. She was, therefore, properly received.
Judgment affirmed.